DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12, drawn to an annuloplasty ring and species a, Figure 1 and subspecies I, single, helical open-coil spring in the reply filed on 01/11/2021 is acknowledged.
Claims 6, 8, 10-12 are directed to an invention that is independent or distinct from the invention elected species a, Figure 1, subspecies I, single helical open-coil spring. The elected species, Figure 1, is directed to an inner element 22 having a single helical, open-coil spring. 
Claim 6, is directed to an inner element comprising a double helical spring, which is directed to a species non-elected, see species b, Figure 3 in the restriction requirement mailed on 11/09/2020. 
Claims 8 and 10 are directed to an inner element comprising an incomplete loop which is directed to a species non-elected, see species c, Figure 4. 
Claim 11 is directed to an inner element comprising incomplete loop and the outer layer is an incomplete loop which is directed to a species non-elected, see species, d, Figure 5.
Claim 12 is directed to the annuloplasty ring having anchor pads, which is directed to a species non-elected, see species c, d, and Figures 4-5.
Accordingly, claims 6, 8 and 10-12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2019; 12/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quijano et al. U.S. Publication 2003/0191528.
Regarding Claim 1, Quijano et al. discloses an annuloplasty ring 12 comprising: an inner element 17; at least one layer 16 surrounding the inner element (fabric sheath, paragraph [0018]); wherein said inner element is elastic (formed of shape memory material, see paragraphs [0018-0019], [0022] and [0052-0053]) such that when expanded from a relaxed configuration to a stretched configuration by an object, the inner element exerts a constrictive radial force on the object (paragraphs [0018-0019]).
Regarding Claim 2, Quijano et al. discloses wherein said inner element comprises a spring (the inner element is disclosed as being an elastic material that has a pre-shape and undergo shape transition, see paragraph [0029], meeting the broadest interpretation).
Regarding Claim 3, Quijano et al. discloses wherein said inner element comprises a complete circle (as seen in Figure 1).
Regarding Claim 4, Quijano et al. discloses wherein said at least one layer comprises a fabric outer layer (paragraphs [0018-019], [0021], [0050] and [0052]). 
Regarding Claim 5, Quijano et al. discloses wherein said at least one layer comprises a silicone layer (substrate layer, paragraphs [0019] and [0053]) between said inner element and said fabric outer layer (paragraphs [0018-019], [0021], [0050] and [0052]). 
Regarding Claim 9, Quijano et al. discloses wherein in said relaxed state said inner element comprises a D-shape and in said stretched state said inner element comprises at least a partial loop (as seen in Figure 1).
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhee et al. U.S. Publication 2005/0288780.
Regarding Claim 1, Rhee et al. discloses an annuloplasty ring 700 in Figures 7A-7B comprising: an inner element 600; at least one layer 714 surrounding the inner element 600 (woven polyester cloth, Dacron, paragraph [0131]); wherein said inner element 600 is elastic (formed of shape memory material, see paragraphs [0123] and [0135]) such that when expanded from a relaxed configuration to a stretched configuration by an object, the inner element 600 exerts a constrictive radial force on the object (paragraphs [0131-0132] and [0135-0137]).
Regarding Claim 2, Rhee et al. discloses wherein said inner element comprises a spring (the inner element is disclosed as being an elastic material that has a pre-shape and undergo shape transition, see paragraph [0010] and abstract, meeting the broadest interpretation).
Regarding Claim 3, Rhee et al. discloses wherein said inner element 600 comprises a complete circle (as seen in Figure 7A).
Regarding Claim 4, Rhee et al. discloses wherein said at least one layer 714 comprises a fabric outer layer (paragraph [0131]). 
Regarding Claim 5, Rhee et al. discloses wherein said at least one layer 714 comprises a silicone layer 712 (paragraph [0131]) between said inner element 600 and said fabric outer layer (paragraphs [0131-0132]). 
Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marmureanu et al. U.S. Publication 2007/0276478.
Regarding Claims 1, 2, 7, Marmureanu et al. discloses an annuloplasty ring 1400 comprising an inner element 1412; at least one layer 128 surrounding the inner element (as seen in Figure 14), wherein the inner element is elastic (Marmureanu discloses a shape memory material and has a helical structure defining a single spring wire coil, paragraph [0168] allowing the ring to expand and contract slightly when under physiological pressures and forces from heart dynamics or hydrodynamics of blood flow through a host heart valve, paragraph [0168]). Marmureanu et al. discloses the inner element exerts a constrictive radial force on the object (paragraph [0168]).
Regarding Claim 3, Marmureanu et al. discloses wherein said inner element 1412 comprises a complete circle (as seen in Figure 14).
Regarding Claim 4, Marmureanu et al. discloses wherein said at least one layer 128 comprises a fabric outer layer (paragraph [0116] and [0168]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quijano et al. U.S. Publication 2003/0191528 in view of Marmureanu et al. U.S. Publication 2007/0276478.
Regarding Claim 7, Quijano et al. does not expressly disclose the inner element comprises a single helical spring. Marmureanu et al. teaches an annuloplasty ring 1400 in the .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmureanu et al. U.S. Publication 2007/0276478.
Regarding Claim 9, in the embodiment used in the rejection above, Figure 14 does not expressly disclose an inner element that comprises a D-shape in the relaxed state and in said stretched state said inner element comprises at least a partial loop. In an alternative embodiment as seen in Figure 19, Marmureanu et al. teaches the inner element comprising a shape memory material undergoes a first direction which is D-shaped and expand to a second direction which is formed into a loop shape for the purpose of contracting the annulus in the anterior/posterior direction to improve the coaptation of the leaflets (see paragraph [0186]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Marmureanu’s inner element to comprises a D-shape in the relaxed state and in said stretched state said inner element comprises at least a partial loop as taught in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774